



COURT OF APPEAL FOR ONTARIO

CITATION: Taylor v. Workplace Safety & Insurance Board,
    2018 ONCA 771

DATE: 20180921

DOCKET: C65144

Rouleau, Benotto and Miller JJ.A.

BETWEEN

Paul Taylor

Applicant/Appellant

and

Workplace
    Safety & Insurance Board  WSIB

and

Workplace
    Safety & Insurance Appeals Tribunal -WSIAT

Respondents/Respondents

Paul Taylor, acting in person

Jean-Denis Belec, Workplace Safety and Insurance Boardl

Michael Fenrick, Workplace Safety & Insurance
    Appeals Tribunal

Heard: September 13, 2018

On appeal from the order of Justice Cynthia Petersen of
    the Superior Court of Justice, dated March 20, 2018.

REASONS FOR DECISION


[1]

The appellant appeals the dismissal of his application for judicial
    review brought against the Workplace Safety and Insurance Board (the WSIB)
    and the Workplace Safety and Insurance Appeals Tribunal (the WSIAT). The
    application related to WSIBs: 1) denial of reimbursement for non-prescription pain
    medication, 2) cessation of coverage for reimbursement of prescription
    medication, and 3) denial of benefits for certain dates in 1998.

[2]

Although the appellant had commenced an internal appeal, he also applied
    to a single judge of the Superior Court of Justice under s. 6(2) of the
Judicial
    Review Procedure Act
, R.S.O. 1990, c. J.1, on the basis of urgency, for relief
    including an order of mandamus compelling the WSIB and WSIAT to hold oral
    appeal hearings within a specific time frame.

[3]

The application judge determined there was no urgency as required by s.
    6(2) and dismissed the application. She further determined that the application
    was in any event premature as the appellant had not exhausted the
    administrative appeal process within the WSIB, or commenced an appeal to the
    WSIAT.

[4]

The appellant argues that the application judge erred in relying on
    WSIBs policy that it is incumbent on the claimant to provide medical reports
    and in concluding that WSIB acted reasonably in requesting updated medical information.

[5]

We reject these grounds of appeal and agree with the application judges
    analysis. There is no basis to interfere with the application judges finding
    that, by giving three months notice to the appellant of the need for updated
    information, WSIB acted reasonably to ensure that the requested information is
    submitted. The appellant has not identified any legal error that would permit
    appellate intervention.

[6]

At the outset of the hearing, Mr. Taylor brought a motion for an order
    permitting him to live-stream the hearing of the appeal via a Facebook page.
    Although he filed a motion in advance of the hearing, we did not receive any of
    the supporting materials before the hearing. We nevertheless heard the motion
    and dismissed it. The recording of proceedings in the courtroom is an issue
    governed by practice directives established after broad consultation. It would
    be inappropriate to depart from, or supplement, the existing directives in
    these circumstances and we declined to do so.

DISPOSITION

[7]

The motion for leave to live stream the hearing of the appeal is denied.
    The appeal is dismissed. Costs are awarded to each of the respondents in the
    amount of $750 each (for a total of $1,500), inclusive of disbursements and
    HST.

Paul Rouleau J.A.

M.L. Benotto J.A.

B.W. Miller J.A.


